Citation Nr: 1111144	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  10-13 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1953 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A January 2009 rating decision denied the Veteran's claims of entitlement to bilateral hearing loss and tinnitus, and a November 2009 rating decision continued the denial of the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claims.

The Veteran was afforded a VA audiological examination in October 2009 in conjunction with his claim of entitlement to bilateral hearing loss.  At that time, the examiner noted that the Veteran entered and separated from service with normal hearing, as evidenced by his service treatment records dated in April 1953 and March 1957, respectively.  Results of audiometric testing revealed bilateral hearing loss comporting with VA standards.  The examiner asserted that she was unable to render an opinion as to the etiology of the Veteran's bilateral hearing loss without resorting to mere speculation.

While the examiner was not asked to render an opinion as to whether the Veteran's tinnitus was related to his period of active service, she opined that such was a symptom associated with the Veteran's bilateral hearing loss.
The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As the October 2009 VA examiner did not offer data in support of her conclusion or a reasoned medical explanation, the Board finds such examination to be inadequate.  Specifically, the VA examiner did not explain why she could not opine as to the relationship between the Veteran's bilateral hearing loss and active service without resorting to mere speculation, such as asserting that such a conclusion required additional expertise or skill or additional evidence or testing.  Therefore, a remand is necessary in order to afford the Veteran an adequate VA opinion so as to determine if his current bilateral hearing loss, as well as his tinnitus, is related to his active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of his bilateral hearing loss and tinnitus.  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral hearing loss and tinnitus were incurred in service, or are otherwise related to service.
In this regard, the examiner should consider the Veteran's statements regarding the in-service noise exposure he experienced related to his responsibilities refueling aircraft, and his statements of audiological symptoms since the time of his separation from service to the present.  Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

If the examiner is unable to reach an opinion without resorting to mere speculation, he or she must state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file to facilitate a more conclusive opinion, he or she is requested to identify the relevant testing, specialist's opinion, or other information required in order to resolve the need for speculation.

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.
The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

2.  Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented. 

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









(CONTINUED ON THE NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



